297 S.W.3d 660 (2009)
Kathleen ARNOLD, Appellant,
v.
CHARTER COMMUNICATIONS and Division of Employment Security, Respondents.
No. ED 92910.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Kathleen Arnold, Hillsboro, MO, pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Kathleen Arnold appeals the Labor and Industrial Relations Commission's decision to deny her unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).